NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-1344

                                   SYNTHON IP, INC.,

                                                       Plaintiff-Appellant,

                                            v.

                                      PFIZER, INC.,

                                                       Defendant-Appellee.

      Nichole W. Stafford, Wilson Sonsini, Goodrich & Rosati, PC, of Austin, Texas,
argued for plaintiff-appellant. On the brief were Jonathan G. Graves and John P. Moy,
Cooley Godward Kronish LLP, of Reston, Virginia; Michael A. Ladra and Terry Kearney,
Wilson, Sonsini, Goodrich & Rosati, PC, of Palo Alto, California; Of counsel was
Nathan K. Cummings, Cooley Godward Kronish LLP, of Reston, Virginia.

      Jack B. Blumenfield, Morris, Nichols, Arsht & Tunnell, LLP, of Wilmington,
Delaware, argued for defendant-appellee. With him on the brief were Maryellen
Noreika, and James W. Parrett, Jr. Of counsel was John F. Anderson, Troutman
Sanders LLP, of McLean, Virginia; and Derek J. Fahnestock, Morris, Nichols, Arsht &
Tunnell, LLP, of Wilmigton.

Appealed from: United States District Court for the Eastern District of Virginia

Judge Thomas Selby Ellis, III
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2007-1344

                                   SYNTHON IP, INC.,

                                                             Plaintiff-Appellant,

                                            v.

                                      PFIZER, INC.,

                                                             Defendant-Appellee.


Appeal from the United States District Court for the Eastern District of Virginia in case
no. 1:05-CV-1267, Judge Thomas Selby Ellis, III.

                             __________________________

                               DECIDED: June 17, 2008
                             __________________________



Before MAYER, Circuit Judge, PLAGER, Senior Circuit Judge and DYK, Circuit Judge.

PER CURIAM.

       The court, having considered the submissions and oral arguments of the parties,

and having considered the record before and judgment of the United States District

Court for the Eastern District of Virginia, holds that the findings of inequitable conduct

and   exceptional case, and the award of attorney fees are affirmed.           Under these

circumstances, we need not reach the issues of infringement and validity.